Case: 15-51140      Document: 00514386031         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-51140                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                 March 14, 2018
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

CHARLES WILLIAM ST. CLAIR, VI, also known as Chipper, also known as
Charles StClaire,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:13-CR-153


Before STEWART, Chief Judge, and HAYNES and WILLETT, Circuit Judges.
PER CURIAM:*
       Charles William St. Clair, VI appeals the district court’s denial of his 28
U.S.C. § 2255 motion to vacate, set aside, or correct his 327-month sentence for
conspiracy to possess with intent to distribute methamphetamine “Ice.” We
granted a certificate of appealability (“COA”) to consider whether St. Clair’s
counsel was ineffective for failing to object at sentencing to the career-offender



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-51140       Document: 00514386031         Page: 2     Date Filed: 03/14/2018



                                       No. 15-51140
enhancement on the ground that two of St. Clair’s burglary convictions were
not crimes of violence.
       A jury found Charles William St. Clair, VI guilty of conspiracy to possess
with intent to distribute at least 500 grams of methamphetamine. Based on St.
Clair’s two prior burglary convictions, the probation officer recommended that
the court apply the career-offender guideline, which dictated an advisory
imprisonment range of 360 months to life. U.S. SENTENCING GUIDELINES
MANUAL § 4B1.1 (2013).
       At sentencing, St. Clair’s counsel objected to the career-offender
guideline on the ground that St. Clair’s burglary convictions were part of one
continuing course of criminal conduct and should therefore count as only one
conviction. He also argued that St. Clair should be held accountable for a lesser
quantity of methamphetamine, and that he should not be held accountable for
the “Ice” enhancement. 1 The Government requested that the court address the
career-offender objection first, noting that if the court decided that St. Clair
was a career offender, the remaining objections would not affect the guideline
range. The court agreed, and decided that the career-offender guideline
applied. St. Clair then repeated his remaining objections, but the court
overruled them without further discussion. Based on the career-offender
guideline, the court sentenced St. Clair to 360 months of imprisonment and
five years of supervised release. 2
       On direct appeal, St. Clair argued that because his burglary convictions
were not crimes of violence, he should not have been sentenced under the



       1 Methamphetamine in its purer form, classified as “Ice,” carries a higher base offense
level per quantity under the Guidelines. See U.S.S.G. § 2D1.1 (2013).
       2 St. Clair’s sentence was later reduced to 327 months pursuant to Amendment 782 to

the Guidelines, which retroactively lowered the base offense levels for certain drug crimes in
§ 2D1.1(c) by two levels. See U.S. SENTENCING GUIDELINES MANUAL, Supp. to Appendix C,
Amendment 782, at 64–74 (Nov. 1, 2014).
                                              2
    Case: 15-51140      Document: 00514386031       Page: 3    Date Filed: 03/14/2018



                                    No. 15-51140
career-offender guideline. A panel of this court agreed, explaining that,
according to United States v. Constante, 544 F.3d 584, 587 (5th Cir. 2008), St.
Clair’s burglary convictions were not violent felonies. United States v. St. Clair,
608 F. App’x 192, 194 (5th Cir. 2015). Because of this, the panel determined
that the district court had erred by sentencing St. Clair as a career offender.
Id. But the panel also concluded that St. Clair had failed to demonstrate the
error affected his substantial rights because his sentence fell within both the
incorrect and correct Amended Guidelines ranges. Id. at 195.
      St. Clair then filed a Motion to Vacate, Set Aside, or Correct Sentence
under 28 U.S.C. § 2255, asserting that his trial counsel was ineffective for
failing to object to the two burglaries being classified as crimes of violence. The
district court denied this motion, and St. Clair timely appealed. This court
issued a COA to determine whether St. Clair’s counsel was ineffective for
failing to object at sentencing to the burglaries being considered crimes of
violence.
      To establish ineffective assistance of counsel, a defendant must show (1)
counsel performed deficiently, and (2) the deficient performance prejudiced the
defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984). Because the
record is insufficiently developed to determine whether St. Clair was
prejudiced, the Government urges that the best course of action would be to
reverse and remand to the district court for further factual development. 3 We
agree. The record indicates that both St. Clair and the Government were
prepared to offer evidence regarding the quantity and type of drugs at issue.
But the district court never heard this evidence because once it applied the
career-offender guideline, it summarily overruled the remainder of St. Clair’s



      3 The Government filed an unopposed motion to remand to the district court for an
evidentiary hearing.
                                          3
    Case: 15-51140     Document: 00514386031     Page: 4   Date Filed: 03/14/2018



                                  No. 15-51140
objections. Thus, in this case, “the better approach is to have the district court
conduct an evidentiary hearing” on St. Clair’s properly preserved sentencing
objections. See United States v. Herrera, 412 F.3d 577, 582 (5th Cir. 2005)
(remanding to the district court for a hearing in the absence of sufficient
evidence in the record to confirm or dispel an ineffective assistance of counsel
claim).
      Accordingly, we VACATE the district court’s order denying relief, and
REMAND for an evidentiary hearing on St. Clair’s remaining sentencing
objections.




                                        4